PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/710,893
Filing Date: 21 Sep 2017
Appellant(s): KLASEK et al.



__________________
Paul T. Bowen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103



Claims 21-24, 26 and 28-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seakins et al. (6,918,389) in view of Milewicz (6,010,118) in view of Yagnik (5,512,732) and Schmitz (2,617,010).
Regarding claims 21 and 25, Seakins discloses a respiratory apparatus for delivering breathable gas to a patient’s airways (col. 2 lines 35-60)  the respiratory apparatus comprising: a flow generator (col. 4 lines 28-40) configured to pressurize the breathable gas; a humidifier (1) configured to humidify the breathable gas by vaporizing water (col. 3 lines 60-65); the humidifier comprising tube (1, 19) arranged to hold a body of water (6, 21, 23, 25);  a gas flow path (2, 4)  leading from the flow generator (ventilator) to the humidifier (1) and from the humidifier (1) to a patient interface (13, 17); and a heater (12) positioned within the gas flow path (i.e. tubing 11), a portion of the heater (22, 24, 20) configured to heat at a location adjacent the surface of the body of water (as shown, the heaters 22, 24 are located on the surface).
Seakins discloses a tubing heater (12) and a heater (20, 22, 24) located within the humidifier (1) but does not specifically disclose the heater is continuous and comprising multiple separately controllable heating zones.  However, Milewicz discloses the heater (7) is continuous 
The modified Seakins substantially teaches the claimed invention except for the heater is comprising multiple separately controllable heating zones.  However, Yagnik teaches multiple separately controllable heating zones (abstract lines 1-8, col. 8 lines 20-35).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the heater of the modified Seakins to include separately controllable zones as taught by Yagnik to provide the advantage of enhanced responsiveness and reduce overheating.
Seakins discloses the at least one zone (22, 24) in the humidifier portion (1) of the gas flow path but does not specifically disclose the heater is configured to move relative to wall of the humidification tub to thereby float on the body of the water, wherein the continuous heater is configured to heat the body of water from a location adjacent the surface of the water.  However, Schmitz discloses the heater (10) is configured to float on the body of the water (col. 1 lines 5-10) and thereby he t the water from a location adjacent the surface (col. 2 lines 15-50).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the heater of the modified Seakins to include s floating portion as taught by Schmitz to provide the advantage of enhanced ability to maintain contact with the water as water level decreases.
Regarding claim 22, the modified Seakins discloses the multiple separately controllable heating zones are in series relative to each other (col. 6 lines 28-32 of Yagnik).

Regarding claim 24, the modified Seakins (see fig. 1 of Milewicz) discloses in fig. 1 the heater (7) having one zone in a humidifier portion (10) of the gas flow path and at least one zone in an air delivery tube (5) portion of the gas flow path and the modified Seakins discloses the zones are separately controllable (col. 8 lines 20-35 of Yagnik).
Regarding claim 26, the modified Seakins discloses the continuous heater (7; fig. 1 of Milewicz) is a flexible elongate heating filament in the form of a wire heater (col. 4 lines 25-30 and 50-60 of Milewicz disclose the wire is flexibly threaded through the components).
Regarding claim 28, the modified Seakins teaches a controller configured to control different sections of the continuous heater according to different heating profiles (col. 2 lines 50-60 of Yagnik discloses a profile based on temperature) and the heater configured to float and thereby be supported by a surface of the water (col. 1 lines 5-10 of Schmitz).
Regarding claims 29-31, the modified Seakins discloses the controller is configured to control a first section of the continuous heater based on a first heating profile (col. 5 lines 1-10 and 60-65, col. 8 lines 15-30 of Yagnik disclose separately controlling at least 3 zones based on temperature) but does not specifically disclose the first zone is  in a humidifier portion of the gas flow path, the  second section of the continuous heater in an air delivery tube portion the  third section of the continuous heater in a flow generator coupling portion of the gas flow path.  However, Yagnik teaches the cable can be made of as many zones as required (col. 5 lines 60-65) based on different environments.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have located the zones along the wire as each changing 
Regarding claim 32, Seakins discloses a heated zone in the humidifier (1) and the modified Seakins discloses the third heating profile is based on a temperature (col. 6 lines 55-65 of Yagnik).
Regarding claim 33, the modified Seakins discloses the controller is configured so that only one section is operated at a time (col. 6 lines 50-65 of Yagnik discloses operating one switch).
Regarding claim 34, Seakins discloses a heating system (12, 22, 24) in the as flow path and the modified Seakins discloses in fig. 1 of Milewicz an interconnected heater (7) for the as flow path (tubing) and humidifier (10) and the modified Seakins discloses in fig. 5 and 8 of Yagnk an interconnected heating system with a plurality of independently controllable heating zones (abstract lines 1-5 of Yagnik) and the heater configured to float and thereby be supported by and heat a surface of the water (col. 1 lines 5-10 of Schmitz).
Regarding claims 35 and 42, the modified Seakins discloses the interconnected heating system comprises a plurality of multiplexed heaters (as shown in figs. 5 and 8 of Yagnik, the heaters 38 are connected).
Regarding claim 36, the modified Seakins discloses each heating zone is associated with a different heating circuit (as shown in figs. 5 and 8 of Yagnik, each hater 38 is on a parallel circuit).
Regarding claims 37, 38, and 43, the modified Seakins discloses wherein each heating zone is associated with a different temperature sensor (i.e. ferrite material as temperature sensor, col. 2 lines 40-45 of Yagnik).

Regarding claim 41, Seakins discloses a humidification tub (1) arranged to hold a body of water (23, 25) and heating zones (22, 24) being arranged for heating the body of water at the surface (col. 6 lines 20-30).
Regarding claim 45, the modified Seakins discloses the multiple separately controllable heating zones includes the portion of the continuous heater (23, 24; figs 3, 4 of Seakins) configured to move with the surface of the body of water and is configured to increase the humidity of the breathable gas to a predetermined humidity level (col. 5 lines 30-40, col. 6 lines 20-30 of Seakins disclose heating to a predetermined level to reduced relative humidity).	
Regarding claim 46, the modified Seakins discloses the multiple separately controllable heating zones includes a portion of the continuous heater located downstream of the humidifier (12) and is configured to maintain the temperature of the breathable gas above a predetermined 
Regarding claim 47, Seakins discloses the predetermined temperature is a temperature below which water condenses out of the breathable gas (col. 5 lines 10-40 of Seakins disclose heating to a predetermined level to reduced relative humidity and condensation).
Regarding claim 48, the modified Seakins discloses the multiple separately controllable heating zones includes a portion of the continuous heater (7; fig. 1 of Milewicz) located upstream of the humidifier (10) and is configured to increase the temperature of the breathable gas to a predetermined temperature (col. 4 lines 60-65 of Milewicz discloses a predetermined heating profile).
Regarding claim 49, Seakins discloses a heating system (12, 22, 24) in the gas flow path and the modified Seakins discloses in fig. 1 of Milewicz an interconnected heater (7) for the gas flow path (tubing) and humidifier (10) and the modified Seakins discloses in fig. 5 and 8 of Yagnk an interconnected heating system with a plurality of independently controllable heating zones (abstract lines 1-5 of Yagnik) and the heater configured to float and thereby be supported by and heat a surface of the water (col. 1 lines 5-10 of Schmitz).  Thus, the interconnected floating portion is arranged with the heating portions within the upstream and downstream tubes.
Regarding claim 50, Seakins discloses controlling a second heating zone (22, 23) in the humidifier to reach a threshold humidity while separately controlling third heating zone (12) downstream of the humidifier to maintain above a threshold temperature (temperature which would cause condensation) to reduce condensation  (col. 5 lines 10-40, col. 6 lines 5-15).  The modified Seakins discloses a first heating zone (7; fig. 1 of Milewicz) upstream of humidifier (10) heated according to a profile (col. 4 lines 60-65).  The modified Seakins also discloses the 
Regarding claim 51, Seakins discloses controlling a second heating zone (22, 23) in the humidifier to reach a threshold humidity while separately controlling third heating zone (!2) downstream of the humidifier to maintain above a threshold temperature (temperature which would cause condensation) to reduce condensation  (col. 5 lines 10-40, col. 6 lines 5-15).  The modified Seakins discloses a first heating zone (7; fig. 1 of Milewicz) upstream of humidifier (10) heated according to a profile (col. 4 lines 60-65).  The modified Seakins also discloses the controller is configured to control multiple sections including a first section of the continuous heater based on a first heating profile (col. 5 lines 1-10 and 60-65, col. 8 lines 15-30 of Yagnik disclose separately controlling at least 3 zones based on temperature) but does not specifically disclose the first zone is  in an upstream humidifier portion of the gas flow path, the second section of the continuous heater in a humidifier the  third section of the continuous heater in downstream of the humidifier.  However, Yagnik teaches the cable can be made of as many . 

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seakins in view of Milewicz and Yagnik, as applied to claim 21 above, and further in view of Daniel et al. (6.050,260).
Regarding claim 27, Seakins discloses an air delivery tube (13) downstream of the humidifier (1) and a patient interface (17) connected to the air delivery tube but does not teach the interface configured to sealingly engage the patient’s face.  However, Danielle teaches a patient interface (2, 11) for sealingly engaging a patient’s face (col. 3 lines 40-50 disclose a nasal mask for CPAP which thus includes a seal).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the tube of Seakins with a sealing patient interface as taught by Danielle to provide the advantage of less invasive fluid delivery for various users.


Double Patenting
Claims 21, 28, 34, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 67 of U.S. Patent No. 9,440,040.  


(2) Response to Argument
(IV) ARGUMENT
A. The Rejection of Independent Claims 21, 28, 34, 41 Under 35 U.S.C. §103(a) Over US 6,918,389 (‘“‘Seakins’’) in View of US 6,010,118 (‘Milewicz”’) in View of US 5,512,732 (“Yagnik’’) and US 2,617,010 (‘Schmitz’)
Claim 21
1. The Examiner’s Reason for Modifying the Heater of Seakins Lacks a Rational Basis 
Appellant argues on page 8 last paragraph through page 9 1st paragraph that the Examiner’s reason for modifying does not have a rational underpinning because the embodiment of fig. 2 has a heater that extends to the bottom of the humidification chamber.  However, Examine notes that the heaters (22, 24) of the embodiments of figs. 3 and 4 do not show a heater that extends to the bottom of the humidification chamber.  Seakins teaches in figs. 3 and 4 that the materials 22, 24 sit one surface of the water and does not disclose that they are fixed.  However, Schmitz teaches the heater is configured to float and thereby be supported by and heat a surface of the water (col. 1 lines 5-10 of Schmitz). One of ordinary skill in the art upon seeing the heaters 22, 24 of Seakins would be motivated to modify the heater of the modified Seakins to 

2. Schmitz Does Not Remedy the Deficiency of Seakins Because the Heater of Schmitz Does Not Heat a Body of Water Held by a Tub
Appellant argues on page 12 1st –last paragraph that Schmitz does not teach heating the water from a location near the surface.  Examiner respectfully disagrees.  As shown in figs. 3 and 5, the entire heater (10) floats on the water near the surface.  As further shown in fig. 2, the water is heated at location of the absorbent material of the heating unit 18 which is adjacent the surface).  Thus, Schmitz teaches this limitations claimed.

Claim 28
It is noted that the office action already sets forth a rejection of the respiratory apparatus for delivering breathable gas to a patient’s airways in view of Seakins, Milewicz, Yagnik, and Schmitz which is applied to and incorporated within the rejection of the apparatus claims including claim 28.

1. The Examiner’s Reason for Modifying the Heater of Seakins Lacks a Rational Basis 
Appellant argues on page 13 last paragraph through page 14 1st paragraph that the Examiner’s reason for modifying does not have a rational underpinning because the embodiment of fig. 2 has a heater that extends to the bottom of the humidification chamber.  However, Examine notes that the heaters (22, 24) of the embodiments of figs. 3 and 4 do not show a heater that extends to the bottom of the humidification chamber.  Seakins teaches in figs. 3 and 4 that 

2. Schmitz Does Not Remedy the Deficiency of Seakins Because the Heater of Schmitz Does Not Heat a Body of Water Held by a Tub
Appellant argues on page 14 last two paragraph that Schmitz does not teach heating the water from a location near the surface.  Examiner respectfully disagrees.  As shown in figs. 3 and 5, the entire heater (10) floats on the water near the surface.  As further shown in fig. 2, the water is heated at location of the absorbent material of the heating unit 18 which is adjacent the surface).  Thus, Schmitz teaches this limitations claimed.

3. Yagnik Does Not Disclose “a Controller Configured to Control Different Sections of the Continuous Heater According to Different Heating Profiles”
Appellant argues on page 16 1st and 2nd paragraphs that Yagnik does not teach a controller to control different sections of the heating cable.  Examiner respectfully disagrees as Yagnik teaches control switches as controller (col. 8 lines 20-35).  Thus, Yagnik teaches this limitation as claimed.

Claim 34


1. The Examiner’s Reason for Modifying the Heater of Seakins Lacks a Rational Basis 
Appellant argues on page 17 2nd full paragraph through page 14 1st paragraph that the Examiner’s reason for modifying does not have a rational underpinning because the embodiment of fig. 2 has a heater that extends to the bottom of the humidification chamber.  However, Examine notes that the heaters (22, 24) of the embodiments of figs. 3 and 4 do not show a heater that extends to the bottom of the humidification chamber.  Seakins teaches in figs. 3 and 4 that the materials 22, 24 sit one surface of the water and does not disclose that they are fixed.  However, Schmitz teaches the heater is configured to float and thereby be supported by and heat a surface of the water (col. 1 lines 5-10 of Schmitz). One of ordinary skill in the art upon seeing the heaters 22, 24 of Seakins would be motivated to modify the heater of the modified Seakins to be able to float as taught by Schmitz to provide the advantage of enhanced ability to maintain contact with the water as water level decreases.  Thus, proper motivation is provided.

2. Schmitz Does Not Remedy the Deficiency of Seakins Because the Heater of Schmitz Does Not Heat a Body of Water Held by a Tub
Appellant argues on page 17 last two paragraph that Schmitz does not teach heating the water from a location near the surface.  Examiner respectfully disagrees.  As shown in figs. 3 and 5, the entire heater (10) floats on the water near the surface.  As further shown in fig. 2, the water 

Claim 41
1. Seakins Fails to Disclose “At Least One of the Heating Zones [of the Interconnected Heating System] Being Arranged for Heating the Body of Water Near the Surface of the Body of Water Instead of from the Bottom of the Body of Water”
It is noted that the office action already sets forth a rejection of the respiratory apparatus for delivering breathable gas to a patient’s airways in view of Seakins, Milewicz, Yagnik, and Schmitz which is applied to and incorporated within the rejection of the apparatus claims including claim 41.
Appellant argues on page 18 1st and 2nd full paragraphs that the embodiment of fig. 2 has a heater that extends to the bottom of the humidification chamber.  However, Examiner notes that the heaters (22, 24) of the embodiments of figs. 3 and 4 do not show a heater that extends to the bottom of the humidification chamber.  Seakins teaches in figs. 3 and 4 that the materials 22, 24 sit one surface of the water and does not disclose that they are fixed.  However, Schmitz teaches the heater is configured to float and thereby be supported by and heat a surface of the water (col. 1 lines 5-10 of Schmitz). One of ordinary skill in the art upon seeing the heaters 22, 24 of Seakins would be motivated to modify the heater of the modified Seakins to be able to float as taught by Schmitz to provide the advantage of enhanced ability to maintain contact with the water as water level decreases.  Thus, the combination of Seakins and Schmidt teach these limitations as claimed and proper motivation is provided.

2. Schmitz Does Not Remedy the Deficiency of Seakins Because the Heater of Schmitz Does Not Heat a Body of Water Held by a Tub
Appellant argues on page 19 last two paragraph through page 20 2nd paragraph that Schmitz does not teach heating the water from a location near the surface.  Examiner respectfully disagrees.  As shown in figs. 3 and 5, the entire heater (10) floats on the water near the surface.  As further shown in fig. 2, the water is heated at location of the absorbent material of the heating unit 18 which is adjacent the surface).  Thus, Schmitz teaches this limitations claimed.

B. The Rejection of Dependent Claims 32, 33,35, 37,38, 42, and 43 Under 35 U.S.C. §103(a) Over US 6,918,389 (“Seakins’’) in View of US 6,010,118 (“Milewicz”) in View of US 5,512,732 (“Yagnik’’) and US 2,617,010 (“Schmitz’’)

Claim 32
Appellant argues on page 20 last paragraph that Yagnik does not teach the heating profile based on a temperature of the body of the water.  However, Examiner notes that Yagnik is not relied on alone for this limitation.  Seakins discloses a heated zone in the body of eater of the humidifier (1).   Yagnik discloses a heating profile based on the surrounding temperature affecting the temperature of the wire (col. 2 lines 50-55, col. 6 lines 55-65).  Thus, the combination of Eakins and Yagnik teach this limitation as claimed.

Claim 33
Appellant argues on page 21 2nd paragraph that Yagnik does not teach only one section operated at a time because Yagnik does not teach a controller.    Examiner respectfully disagrees 

Claims 35 and 42
Appellant argues on page 21 5th and 6th paragraphs that Yagnik teaches only one heating element 38 which do not communicate and thus does not teach multiplexed heaters.   Examiner respectfully disagrees.  Seakins teaches a heating system (12, 22, 24) and Yagnik teaches a plurality of interconnected independently controllable heating zones (abstract lines 1-5 of Yagnik).  Yagnik teaches multiple heating elements (38) (col. 4 lines 50-65) which are interconnected via switch (34) and conductors (20, 22).  Thus, the combination of Seakins and Yagnik teach this limitations as claimed.

Claims 37, 38, and 43
Appellant argues on page 21 last paragraph that the ferrite material is not a sensor.  Examiner respectfully disagrees.  The ferrite materials sense and respond to temperature (col. 2 lines 40-45 of Yagnik).  Thus, Yagnik teaches this limitation as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LaToya M Louis/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:

       
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        
                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.